 Case 2:19-cv-10464-ODW-PLA Document 23 Filed 05/26/20 Page 1 of 1 Page ID #:1841



1
                                                                              JS-6
2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                    CENTRAL DISTRICT OF CALIFORNIA
10                                            WESTERN DIVISION
11

12   ANTOINE MONROE,                              )    No. CV 19-10464-ODW (PLA)
                                                  )
13                           Petitioner,          )    JUDGMENT
                                                  )
14                 v.                             )
                                                  )
15   TAMMY FOSS, Warden,                          )
                                                  )
16                           Respondent.          )
                                                  )
17

18        Pursuant      to     the    Order   accepting    the   Magistrate   Judge’s   Report   and
19   Recommendation,
20        IT IS ADJUDGED that the Petition in this matter is dismissed with prejudice.
21

22   DATED: May 26, 2020                              ________________________________________
                                                            HONORABLE OTIS D. WRIGHT, II
23                                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
